 In the Matter of THE HAWK AND BUCKCo.,INC.andUNITEDGARMENT WORKERS OF AMERICA,LOCALNo. 229Case No. R-1136.-Decided April 12,1939ClothingManufacturing Industry-Investigation of Representatives:con-troversy concerning representative of employees: refusal by employer to recog-nize union until union certified by theBoard-Unit Appropriate for CollectiveBargaining:allproduction employees including operators,pressers,cutters,line boys, and ticket girl, excluding maintenance, clerical, and supervisoryemployees,floorladies,head mechanic,head cutter,machinists,shipping clerk,and porter ; controversy as to inclusion and exclusion of certain employees-Representatives:dispute as to pay-roll date to be used to determine eligibility ;proof of choice : comparison of employee list with union designations ; validunion designations do not constitute majority from among employees in appro-priateunit-Election OrderedMr. E. P. Davis,for the Board.Samuels, Foster, Brown and MeGee,,by Mr. Sidney L. SamuelsandMr. Sproesser Wynn,of Fort Worth, Tex., for the Company.Mr. William R. Brooks,of Kansas City, Mo., for the United.Guthrie and Guthrie,byMr. Jim Guthrie,of Dallas, Tex., for theAmalgamated.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 13, 1938, United Garment Workers of America, LocalNo. 229, herein called the United, filed with the Regional Directorfor the Sixteenth Region, Fort Worth, Texas, a petition, and onAugust 15, 1938, an amended petition, alleging that a question affect-ing commerce had arisen concerning the representation of the em-ployees of The Hawk and Buck Co., Inc.,' Waco, Texas, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October'Incorrectly designated in the notice of hearing as "Hawk and Buck ManufacturingCompany."At the hearing the title of the proceeding was corrected by stipulation.12 N. L. R. B., No. 33.230 THE HAWK & BUCK CO., INC.23111, 1938, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On November 16, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe United.Pursuant to the notice, a hearing was held on Decem-ber 1, 2, and 3, 1938, at Waco, Texas, before Charles E. Persons, theTrial Examiner duly designated by the Board.On the first day ofthe hearing, Amalgamated Clothing Workers of America, Local No.334, herein called the Amalgamated, presented a motion for leave tointervene.The motion was granted. The Board, the Company, andthe Amalgamated were represented by counsel, and the United by arepresentative; all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Dur-ing the course of the hearing, the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington, D. C., on February 14,1939.The Company, the United, and the Amalgamated were repre-sented by counsel and participated in the argument.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Hawk and Buck Co., Inc., is a Texas corporation engaged,at its plant in Waco, Texas, in the manufacture, sale, and distribu-tion of overalls, jumpers, work pants, work shirts, and coveralls.During 1937, the Company used raw materials valued at approxi-mately $500,000, of which about 84 per cent were delivered to theplant from points outside the State of Texas.The Company's salesamounted to $800,000 in 1937, and $650,000 in 1938.Approximately20 per cent of its products are shipped by the Company to points out-side the State, principally to Oklahoma, Louisiana, Arkansas, andNew Mexico. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT. THE ORGANIZATIONSINVOLVEDUnited Garment Workers of America, Local No. 229, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership all production employees of the Company, ex-clusive of maintenance, clerical and supervisory employees, shippingclerks, floorladies, and machinists.Amalgamated Clothing Workers of America, Local No. 334, is alabor organization affiliated with the Committee for Industrial Or-ganization. It admits to membership all production and maintenanceemployees of the Company, excluding officials and executives andthose having the power to hire and discharge.III. THE QUESTION CONCERNING REPRESENTATIONOn August 8, 1938, at a time when the United represented a sub-stantial number of the Company's employees, a committee designatedby it attempted to bargain with John R. Cassidy, the Company'ssuperintendent.Cassidy refused to bargain with the United unlessit should be certified by the Board.The Amalgamated, in its peti-tion for leave to intervene, claims to represent employees of theCompany.We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and oi5structing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITIn its amended petition, the United asserts that all productionemployees of the Company, excluding maintenance, clerical, and su-pervisory employees, and including operators, pressers, and cutters,constitute a unit appropriate for the purposes of collective bargain-ing.At the hearing, the United specifically designated the follow-ing as those whom it desired excluded from the appropriate unit :Cassidy, the superintendent; Kirkpatrick, his assistant; York, thehead forelady ;Woods, the head mechanic ; the head cutter ; floor- THE HAWK & BUCK CO., INC.233ladies;mechanics; line boys; the ticket girl; the shipping clerk;and the porter.The Company contends that the appropriate unitconsists of all persons in its employ, with the exception of Cassidy,Kirkpatrick, York, and Woods.The Amalgamated desires that allof the Company's employees, except officials and executives and thosewho have the power to hire and discharge, be included in the unit.At the hearing, testimony was introduced as to the duties of thevarious employees of the Company. It appears that Cassidy, Kirk-patrick, York,Woods, the head cutter, and the floorladies performsupervisory duties.We shall exclude them from the unit as super-visory employees.The machinists, the shipping clerk, and the porter take no part inproduction activities.Their interests and problems differ from thoseof the production employees.They will be excluded from the unit.The two line boys, employed at the plant, however, are engaged inassistingthe operators.They bring bundles of cloth from the cut-ters to the operators, change and bring thread when needed, and, attimes, repair belts.Their duties are directly related to production.The ticket girl inserts lot and size numbers on small tickets, whichare then assorted and counted by her, and later sewed on to garmentsby operators.Her duties, too, are a part of production. She andthe line boys also will be included within the unit.We find that all production employees of the Company, includingthe line boys and the ticket girl, but excluding maintenance, clerical,and supervisory employees, machinists, the shipping clerk, and theporter, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining, and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe pay rolls of the Company for August 10, 1938, containing thenames of 308 persons, and November 23, 1938, containing the namesof 222 persons, were introduced in evidence.The United urges the use of the August 10, 1938, pay roll as thebasis for determination of representatives.The Company objectson the ground that the employees named thereon are not all "regular"employees.It asserts that its "regular" employees number approxi-mately 220 persons; that although these persons have no seniorityrights, nevertheless they are the ones who are employed during peri-ods of normal operation ; that for these "regular" employees, theCompany carries a group-insurance policy. It states that duringpeak seasons, it employs an additional group, numbering about 100,which it classes as "irregular."It suggests the use of the November 234DECISIONSOF NATIONAL LABOR RELATIONS BOARD23 pay roll, contending that this pay roll most accurately reflectsnormal employment.The Amalgamated suggests the use of a pay-roll date sometimein November or December 1938.Whenever necessary to secure employees described by it as "irregu-lar," the Company places an advertisement in the newspapers andsends postal cards to individuals whom it desires to reemploy. It wastestified that, if steady work is available, the "irregular" employeesultimately achieve the status of "regulars."There appears to belittle distinction between the two groups.From the fact that mostof the employees on the August 10 pay roll have been employed bythe Company during past seasons it is evident that they will, in allprobability, be reemployed in the future.It is our desire to insure eligibility to the largest number of em-ployees affected by our determination of representatives. Inasmuchas the individuals whom the Company denominates "irregular" em-ployees will probably be reemployed by it when production requiresincrease in employment, we shall seek to determine the choice of allthe employees of the Company within the appropriate unit who wereon the August 10, 1938, pay roll.The United introduced in evidence 153 authorizations purportedlysigned by employees of the Company, designating the United astheir sole collective bargaining agent.It contends that on August10, 1938, there were 283 persons within the unit claimed by it to beappropriate, and that its authorizations indicate that it has beendesignated by more than 51 per cent of such persons.Inclusion of the two line boys and of the ticket girl, however,increases the number within the appropriate unit on that date to286.During the hearing, moreover', it was established that four ofthe persons who signed authorizations designating the United werenever employed by the Company, and that four additional suchpersons were not in the Company's employ on the date their authori-zations were signed, or on August 10, 1938.Four other of the em-ployees who designated the United testified that they no longer de-sired to be represented by that organization.There was additionaltestimony to the effect that other persons whose authorizations arein evidence also no longer desire to be represented by the United.The choice of the majority of the employees who were in the appro-priate unit on August 10, 1938, is, therefore, in doubt.We shall orderan election by secret ballot among all employees in the appropriateunit, who were employed by the Company during the pay-roll periodending August 10, 1938, excluding any who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by the United, by the Amalgamated, or by neither. THE HAWK & BUCK CO., INC.235Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Hawk and Buck Co., Inc., Waco, Texas,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production employees of The Hawk and Buck Co., Inc.,including line boys and the ticket girl, but excluding maintenance,clerical, and supervisory employees, machinists, the shipping clerk,and the porter, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIREEcTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining,an election by secret ballot shall be conducted within fifteen (15)days from the date of this Direction of Election 'under the direc-tion and supervision of the Regional Director for the SixteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production employees, including line boysand the ticket girl, of The Hawk and Buck Co., Inc., Waco, Texas,whose names appear on the Company's pay roll of August 10, 1938,excluding maintenance, clerical, and supervisory employees, machin-ists,the shipping clerk, and the porter, and all employees who havesince quit or have been discharged for cause, to determine whetherthey desire to be represented by United Garment Workers of America,Local No. 229, affiliated with the American Federation of Labor, orby Amalgamated Garment Workers of America, Local No. 334, affili-ated with the Committee for Industrial Organization, or by neither,for the purposes of collective bargaining. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONApril 19, 1939On April 12, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election be held within fifteen (15) days from the date ofthe Direction, under the direction and supervision of theRegionalDirector for the Sixteenth Region (Fort Worth, Texas).At therequest of the Regional Director, we shall postpone the election forthe present.The Board hereby amends the Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection of Election" and substituting therefor the words "at suchtime as the Board may in the future direct."12 N. R. L.B., No. 33a.